Case 6:20-cv-00487-ADA Document 47-4 Filed 12/04/20 Page 1 of 5




             EXHIBIT A
12/3/2020                 Case 6:20-cv-00487-ADA           Document
                                         First Title Co of Waco          47-4Profile
                                                                LLC - Company   Filed    12/04/20
                                                                                     and News          Page
                                                                                              - Bloomberg      2 of 5
                                                                                                          Markets




                                                            THE PURSUIT IS ON.
       Menu                Search                                Bloomberg                                               Sign In   Subscribe

     Quick Links         Stocks     Currencies   Commodities         Rates & Bonds     Sectors   Watchlist

     RECENTLY VIEWED COMPANIES

       MODERNA INC            TESLA INC          LUCKIN COFFE-         NIO INC - ADR      APPLE INC          PFIZER INC
       150.73                 590.80             ADR                   38.20              123.05             40.16
         +7.73                  +21.98           3.26                    -1.50              -0.04              -0.65
                                                   -0.08




        First Title Co of Waco LLC
        First Title Company of Waco, LLC. provides title insurance services. The Company is located in the State of Texas.
            SECTOR           INDUSTRY        SUB INDUSTRY       FOUNDED       ADDRESS

            Financials       Insurance       Insurance          --            605 Austin Avenue Suite 6 Waco, TX 76701 United States


            PHONE                                     WEBSITE                                         NO. OF EMPLOYEES

            1-254-751-9911                            www.ftcwaco.com                                 --




     Most Popular
       MRNA:US
       MODERNA INC                                                                                                                        x
       150.82 USD +7.82 +5.47%
       TSLA:US
                                        Would you move to Tallahassee to make more money? Find
       TESLA INC                        your next career move with the new Bloomberg Work Wise.
       590.80       USD    +21.98 +3.86%
       LC0A:GR
       LUCKIN COFFE ADR                             Let's go
       3.26 EUR -0.08 -2.40%
       N3IA:GR

https://www.bloomberg.com/profile/company/0857757D:US                                                                                          1/4
12/3/2020              Case 6:20-cv-00487-ADA           Document
                                      First Title Co of Waco          47-4Profile
                                                             LLC - Company   Filed    12/04/20
                                                                                  and News          Page
                                                                                           - Bloomberg      3 of 5
                                                                                                       Markets

       NIO INC - ADR
       38.20   EUR     -1.50 -3.78%
       AAPL:US
       APPLE INC
       123.05    USD    -0.04 -0.03%



      Cha-Ching. Earn Unlimited 1.5% Cash Rewards.
      Wells Fargo Cash Wise Visa® | Sponsored




      Which credit card has the best travel rewards? See the list.
      NerdWallet | Sponsored




      The best credit cards of 2020 all in one place. Take your pick.
      NerdWallet | Sponsored




      Unlimited 1.5% Cash Rewards. $0 Annual Fee.
      Wells Fargo Cash Wise Visa® | Sponsored




      China’s Warning to the World
      Bloomberg

      Goldman Sachs Says Dollar Could Fall by 6% in 2021
      Bloomberg




      Earn 20K Bonus Points. $0 Annual Fee. Terms Apply.
      Wells Fargo Propel® Card | Sponsored




      Dollar to Continue on Gradual Depreciation Path: UBP
      Bloomberg

      A Weaker Dollar Lies Ahead, SocGen FX Strategist Juckes Says
      Bloomberg




      The Dead Giveaway That Tells You What Is Amazon’s Lowest Price
      Capital One Shopping | Sponsored
                                                                                                                     x
                                  Would you move to Tallahassee to make more money? Find
                                  your next career move with the new Bloomberg Work Wise.

                                                Let's go



https://www.bloomberg.com/profile/company/0857757D:US                                                                2/4
12/3/2020                   Case 6:20-cv-00487-ADA           Document
                                           First Title Co of Waco          47-4Profile
                                                                  LLC - Company   Filed    12/04/20
                                                                                       and News          Page
                                                                                                - Bloomberg      4 of 5
                                                                                                            Markets




                                                  HE PURSUIT IS ON
     People Also Search For

       DM1:IND
       Generic 1st 'DM' Future
       30,030.00        USD      +162.00 +0.54%

       CL1:COM
       WTI Crude
       45.81     USD/bbl.     +0.53 +1.17%

       INDU:IND
       DJIA
       30,070.78        USD     +186.99 +0.63%

       ES1:IND
       Generic 1st 'ES' Future
       3,672.75      USD      +5.50 +0.15%

       EURUSD:CUR
       EUR USD
       1.2147     USD       +0.0032 +0.2641%




                                                                                                                          x
                                        Would you move to Tallahassee to make more money? Find
                                        your next career move with the new Bloomberg Work Wise.

                                                     Let's go



https://www.bloomberg.com/profile/company/0857757D:US                                                                     3/4
12/3/2020                  Case 6:20-cv-00487-ADA           Document
                                          First Title Co of Waco          47-4Profile
                                                                 LLC - Company   Filed    12/04/20
                                                                                      and News          Page
                                                                                               - Bloomberg      5 of 5
                                                                                                           Markets

     More From The Financial Web

     Tailor Your Fixed Income Allocation to Your Portfolio Objectives
     State Street Global Advisors




     New Stock Market Alert: Move Your Money Before 2021
     Stansberry Research




     Dealing with Volatility: What You Need to Know Now
     From Merrill




     This Company Stock has a 14.3% Dividend Yield. Get Top Stock Dividends
     Dependable Dividends




     Best 7 Dividend Stocks To Buy and Hold For Reliable Income
     MarketBeat.com




     Learn how to buy stocks
     NerdWallet




     Quiet Bull Market Erupting in One Tiny Sector
     Empire Financial Research




     Motley Fool Issues Rare “All In” Buy Alert
     The Motley Fool




     12 Overlooked Dividend Stocks That Hike Their Payouts Every Year
     Wealthy Retirement




                                         Terms of Service Do Not Sell My Info (California) Trademarks Privacy Policy
                                                        ©2020 Bloomberg L.P. All Rights Reserved
                                               Careers Made in NYC Advertise Ad Choices    Contact Us Help




                                                                                                                         x
                                      Would you move to Tallahassee to make more money? Find
                                      your next career move with the new Bloomberg Work Wise.

                                                     Let's go



https://www.bloomberg.com/profile/company/0857757D:US                                                                    4/4
